EXHIBIT 10.1

Distribution Agreement
 
On and between:


Magnegas Corporation
35246 US 19#311
Palm Harbor FL 34684
Hereinafter known as the “Supplier”


Boca Bio-Fuels, Inc
5076 Nifda Drive
Smyrna, GA 30080
Hereinafter known as the “Distributor”


Whereas, the Supplier wishes to supply the Products in the Territory and the
Distributor wishes to buy the Products from the Supplier to sell them on its own
account to the Customers in the Territory; this agreement, entered in on October
26, 2008 on by and between Magnegas Corporation (Supplier) and Boca BioFuels,
Inc. (Distributor) is as follows:


1)      The Supplier wishes to appoint the Distributor as its authorized
exclusive distributor for the welding and cutting Customers in the Territory and
the Distributor wishes to accept such appointment.
 
2)      The Supplier and the Distributor have entered into this document to
record the terms of their agreement.


OPERATIVE PROVISIONS


Nature of Agreement


1.          This Agreement establishes the relationship between the Supplier and
the Distributor for the sale of the Products by the Distributor on the
Distributor’s own account to the Customers in the Territory.
 
2.           Nothing in this Agreement establishes or creates a principal and
agent relationship or a partnership or joint venture or franchise between the
parties.
 
3.          The Distributor acknowledges that it is a commercial buyer and that
it is not a consumer and that it is buying the Products for the purpose of
re-sale or supply on its own account to the Customers.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Each contract for the supply of the Products by the Supplier to the
Distributor shall incorporate the terms of this Agreement.
 
Appointment


5.           The Supplier appoints the Distributor as the exclusive distributor
of the Products to the Customers in the Territory of the greater Atlanta area,
on the terms set out in this Agreement.


6.           The Distributor accepts appointment as the exclusive distributor of
the Products to the Customers in the Territory, on the terms set out in this
Agreement.


General Terms


7.           The Distributor is hereby designated as an exclusive Distributor
for the Greater Atlanta Area for the reselling of Magnegas Industrial Gas for
metal cutting and welding.  This Distributor agreement only applies to Magnegas
specifically used for the metal cutting and welding market.  It does not include
all other markets for Magnegas including the automotive market, natural gas
market, industrial gas market, propane market, machinery power market or any
other market in which the gas is not directly used for metal cutting and
welding.
    
8.          The Supplier will provide 200 Cu. Ft. cylinders of Magnegas ordered
by Customer at the cost of $30.00 per cylinder, FOB Factory in Tarpon Springs
Florida.  Distributor and Supplier shall share equally the cost to transport
orders from factory in Tarpon Springs to Distributor. Terms for payment are net
30 days.  Supplier has the right to reasonably change the price of the cylinders
with 30 days written notice to the Distributor.


9.           The Distributor will be responsible for invoicing the customer and
end –users and collecting all retail payments.


10.         The Supplier will provide training for the initial Sales and
Marketing agent of the Distributor for a period of up to one week at the Tarpon
Springs facility, with reasonable on site sale call support, phone and email
assistance.


11.        The Distributor will purchase a minimum of an average of 100 in order
to remain an exclusive distributor.    Distributor acknowledges that in the
second year, a minimum of an average of 250 cylinders per month will be required
to remain an exclusive distributor and this minimum will reasonably increase
each year thereafter.
 
 
 
 

--------------------------------------------------------------------------------

 
 


12.           The Supplier shall not appoint other Distributors in the Territory
for the metal cutting and welding market.  However it is authorized to appoint
other Suppliers in the Territory and other Distributors for markets other than
the metal cutting and welding market such as the automotive market, natural gas
market, propane market and any other market in which the gas is not used for
metal cutting and welding.


13.           The cylinders are and will remain the property of the Supplier and
will be returned for refill only by the Supplier. Any lost Cylinders or damages
to Cylinders that prevent the filling of them will be charged to the
Distributor, including any loss use of cylinders or lost cylinders at a flat fee
of $300.00 / per cylinder replacement fee. Damaged valves or missing cylinder
caps will be billed at market fee cost for replacing or repairing.


14.           Should the Distributor direct a customer to the Supplier for a
direct sale, due to their high volume or bulk requirements, a 7% commission will
be paid to the Distributor, payable within 30 days of receipt of the full
payment from said customer.


15.           The Supplier will assist the Distributor with sales and sales
leads whenever possible.


Representations


16.           The Distributor has or will obtain all necessary approvals,
authorities and permits (however described) from any competent authority to act
as the Distributor of the Supplier in the Territory.  Distributor understands
that various regulatory permits may be necessary in order to distribute the
product.


17.           The Distributor has or will obtain the necessary and reasonable
commercial, technical and marketing skills and resources to distribute the
Products in the Territory.


18.           The Distributor has examined all information relevant to risks,
contingencies and other circumstances which could affect its ability to carry
out its obligations under this Agreement and the likely profitability to it of
this Agreement and which is obtainable by making reasonable enquiries inquiries
and the Distributor has satisfied itself that it has the resources it requires
to properly implement this Agreement.


 
 
 

--------------------------------------------------------------------------------

 
 


Territory


19.           The Territory consists of the Greater Atlanta Area (meaning the
City of Atlanta, Georgia and all territory within 60 miles of the City of
Atlanta, Georgia).


20.           The Distributor must not solicit orders for supply, supply or
attempt to supply, the Products outside the Territory without the written
consent of the Supplier. The Distributor acknowledges to the Supplier that this
restriction is lawful, reasonable and necessary to protect the market of the
Supplier for the supply of Products outside the Territory.


Term


21.           The Terms of this agreement are for a one year period from the
date of the signature of this agreement, renewable by both parties and shall
automatically renew annually providing provided the minimum average monthly
purchase is met.  Beginning in the second year, the minimum average monthly
purchase will be 250 cylinders and will increase reasonably each year
thereafter. This minimum will be required in order for the Distributor to remain
exclusive to the Territory.


Confidentiality


22.           The Distributor must ensure that it preserves the confidentiality
of any Confidential Information.


23.           Any Confidential Information received or obtained by the
Distributor from the Supplier under or as a result of this Agreement will not be
used by the Distributor for any purpose other than the proper performance of
this Agreement, and will be kept confidential and will not be disclosed by the
Distributor, except to the extent that the Confidential Information is disclosed
as required by a law or a competent court.


24)           If a party intends to make a public announcement in connection
with this Agreement, that party must refrain from making the announcement until
the other parties have approved the form and content of the announcement.  Such
approval must not to be unreasonably withheld or delayed (to the extent lawfully
allowable).
 
 
 
 

--------------------------------------------------------------------------------

 




This Agreement contains the entire understanding of the parties in respect of
its subject matter and supersedes as all prior written or verbal agreements.


Signed
 
____________________________
Richard Connelly, President
Magnegas Corporation
_______________________
Don Lenci, President
Boca Biofuels, Inc.

 